705 N.W.2d 351 (2005)
474 Mich. 911-15
GRIEVANCE ADM'R
v.
REID.
No. 128832.
Supreme Court of Michigan.
November 2, 2005.
Application for leave to appeal.
SC: 128832.
On order of the Court, the application for leave to appeal is considered and, pursuant to MCR 9.122(E), in lieu of granting leave to appeal, we REMAND this case to the Attorney Disciplinary Board for reconsideration. The Board shall take into consideration the hearing panel's finding that respondent made false statements to the Attorney Grievance Commission in his answer to the request for investigation.